COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00230-CV


In the Guardianship of Dollie Mae       §   From Probate Court No. 1
Fulbright an Alleged Incapacitated
Person                                  §   of Tarrant County

                                        §   (2014-GD00382-1)

                                        §   August 18, 2016

                                        §   Per Curiam


                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM